Granger, J.
— It will be observed that the district court found advancements as against all the heirs, and, as only William and Abel appeal, the only question for us is as to the correctness of the finding *772as to them. We will not attempt to discuss the evidence in the case. While not voluminous, it is too extended to set out. It involves family transactions and conversations, as well a.s conversations of the father with third jiarties. That the property passed from the father to the children, as found by the district court, cannot be questioned. The issue is as to the purpose. There are strong circumstances both for and ¿gainst the claims of appellants; and, with our separate examination of the case, we reach the same conclusion as the district court, and as a result its judgment must be Affirmed.